Citation Nr: 0725154	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-39 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to an effective date earlier than July 16, 2002, 
for the grant of service connection for degenerative disease 
with canal stenosis at L4-L5 and L5-S1.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1980 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran's claim 
of entitlement to service connection for degenerative disease 
with canal stenosis at L4-L5 and L5-S1 and assigned an 
effective date of July 16, 2002, the date the claim was 
received.

The veteran participated in a Board Central Office hearing in 
March 2005.  A transcript of that proceeding has been 
associated with the veteran's claims folder.

This claim was previously remanded by the Board in April 2006 
for additional development.

The Board acknowledges the veteran's frustration and 
complaints regarding the issue of severance repayment, 
however this is not an issue before the Board.  The veteran 
is encouraged to contact his representatives in Congress to 
address his concerns.


FINDINGS OF FACT

1.  Service medical records indicate that the veteran was 
treated for lumbar stenosis beginning in November 1989; 
however, upon medical discharge, he was deemed physically fit 
for duty, but not recommended for reenlistment due to a 
personality disorder.

2.  On July 16, 2002, the RO received the veteran's claim of 
service connection for a back disability.


CONCLUSION OF LAW

The requirements for establishment of an effective date for 
service connection for degenerative disease with canal 
stenosis at L4-L5 and L5-S1, prior to July 16, 2002, have not 
been met.  38 U.S.C.A. §§ 1110, 5110 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Veterans Claims Assistance Act of 2000 (VCAA)

Prior to the adjudication of the veteran's claim for an 
earlier effective date for service connection for 
degenerative disease with canal stenosis at L4-L5 and L5-S1, 
VA met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006). 

A letter dated in November 2002 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The November 2002 
letter told him to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  

In May 2006, the veteran was provided with notice compliant 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
concerning the assignment of disability ratings and effective 
dates.

With respect to VA's duty to assist, the nature of this case 
depends upon consideration of evidence already contained in 
the claims file.  There is no indication that there is 
additional, missing evidence pertinent to the appeal.  
Seeking a medical opinion in this case (which turns on a 
legal question) would be inappropriate.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4). 

Earlier Effective Date

Under governing law, the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection, shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year of separation from 
service; otherwise, the effective date shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.400(b)(2) (2006).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  See 38 C.F.R. § 3.155 (2006).

The veteran is claiming entitlement to an effective date 
prior to July 16, 2002, for an award of service connection 
for degenerative disease with canal stenosis at L4-L5 and L5-
S1.  The veteran's main argument is that he filed an earlier 
claim for service connection for a back disability on March 
30, 1994, at the Washington, D.C., RO, and that the effective 
date should be set in accordance with this earlier claim.  He 
has submitted a photocopy of said claim with a date stamp, 
indicating the aforementioned date.  The date stamp indicates 
"VETS. SVCS. DIV. VARO. WASH, DC"  It is unclear whether 
the claim was filed with a service organization located at 
the VA RO or with the VA RO, as the RO denies ever having 
received the claim, as will be discussed below.  The veteran 
has stated that he did not receive any communication from the 
RO following his submission of the claim.  He also states 
that he later filed another claim in the late 1990s for 
service connection for his spine.  

The original of the submitted copy of the March 1994 claim 
was not in the veteran's claims folder, and there is no 
corroborative evidence that the veteran filed a claim with 
the RO later in the 1990s.  

As part of VA's duty to assist, the Baltimore RO contacted 
the Washington, D,C. RO in order to determine if any 
outstanding copies of the veteran's 1994 claim had been 
archived.  In an email dated in October 2006, the Washington 
RO responded that the veteran's file was never at the D.C. 
RO, and noted that the veteran's claims folder was in 
Baltimore for almost the entire year in 1994.  The Washington 
RO also clarified that if any claim was filed there, the 
claim would have been date stamped and mailed to the station 
that had the claims folder at that time.  No record of the 
claim would have been kept at the RO in Washington.  The 
Baltimore RO was also unable to locate the veteran's claims.

Although the Board empathizes with the veteran, there is no 
corroborative evidence that claims prior to July 2002 were 
properly filed, as discussed above.  Specifically, the RO has 
no record of having received a claim of service connection 
for a back disability in 1991, 1994, or in the late 1990s.  
Instead, the claims folder reveals that his claim of service 
connection was first received on July 16, 2002.  

An effective date prior to July 16, 2002, the date that has 
been assigned, may not be granted.  Accordingly, an effective 
date prior to July 16, 2002, for disease with canal stenosis 
at L4-L5 and L5-S1 is not warranted.  


ORDER

Entitlement to an effective date earlier than July 16, 2002, 
for the grant of service connection for degenerative disease 
with canal stenosis at L4-L5 and L5-S1 is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


